Citation Nr: 1823495	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected status post stress fracture, second metatarsal, left foot.

2.  Entitlement to service connection for status post stress fracture, right foot.

3.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected stress fractures.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 through April 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge at an August 2017 Travel Board hearing.  A transcript has been associated with the claims file.

The Board notes that the Veteran initially claimed service connection for right and left foot fractures.  In the June 2012 rating decision, the RO granted entitlement to service connection for a left foot fracture, but recharacterized the Veteran's right foot claim as plantar fasciitis of the right foot and denied entitlement to service connection.  During his August 2017 Board hearing, the Veteran testified that he had bilateral plantar fasciitis.  As the record contains a VA examination addressing the etiology of the Veteran's bilateral foot fractures and plantar fasciitis, and the rules and regulations applicable to entitlement to service connection for plantar fasciitis have been provided in the statement of the case, the issue of entitlement to service connection for bilateral plantar fasciitis has been previously adjudicated and is properly before the Board.

The issue of entitlement to an initial compensable rating for service-connected status post stress fracture, second metatarsal, left foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that he experienced stress fractures of his right foot while on active duty service.

2.  Affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that his currently diagnosed bilateral plantar fasciitis is etiologically related to his service-connected right and left foot stress fractures.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for status post stress fracture, right foot have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2017).

2.  The criteria for entitlement to service connection for bilateral plantar fasciitis as secondary to service-connected left and right foot stress fractures have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting in full the Veteran's claim of service connection for a right foot fracture and bilateral plantar fasciitis, any error with respect to the duties to notify or assist for this claim were harmless and will not be further discussed.

The Veteran claims he experienced multiple foot fractures while on active duty service, which caused or aggravated his currently diagnosed plantar fasciitis.

Service treatment records reflect the Veteran was referred for x-rays to diagnose broken toes and other bones of his bilateral feet in September 1996.  A treatment record from October 1996 noted the Veteran was recovering from bilateral metatarsal fractures, but experienced increased bilateral foot pain after running.  In October 1997, the Veteran reported bilateral foot pain when not wearing shoes and occasionally while running.  He reported that he had previously broken several bones in his feet, but the past treatment records could not be located for review.  X-rays taken in October 1997 reflected no obvious fractures, but a slight calcification of the left second metatarsal.  He was diagnosed with status post left second metatarsal fracture.

The Veteran underwent a medical examination in February 1999 to attend jump school.  He reported experiencing multiple fractures in his feet during service, but was not currently experiencing problems.  Physical examination revealed no foot disabilities, and he was marked as qualified to attend jump school.  During his February 2001 separation examination, the Veteran again reported multiple foot problems due to bilateral foot fractures.

A November 2012 private treatment record reflects the Veteran underwent x-rays for his bilateral feet.  The impression of the x-ray report noted possible evidence of old second and third metatarsal stress fractures.  The x-ray report does not indicate which foot the stress fractures are on.  

In light of the evidence detailed above, the Board finds that the evidence is as likely as not the Veteran experienced right foot stress fractures while in service.  He consistently reported such a history during service; this is not a situation where a claimant changes his or her "story" with the filing of a claim with VA.  Regardless of the fact current x-rays of the right foot did not show any evidence of prior fractures per the VA examiner, the 1996 service record states he was recovering from bilateral metatarsal fractures.  The undersigned found him to be a credible witness, and the claim for the right foot is granted.  

Post-service private treatment records reflect the Veteran reported experiencing bilateral foot pain since he fractured his feet during boot camp in July 2011.  X-rays taken at the time showed no significant deformities to his right and left feet.  An August 2011 private treatment record noted the Veteran was diagnosed with chronic plantar fasciitis.

The Veteran was afforded a VA examination in February 2012 to determine the etiology of the residuals of his bilateral foot fractures.  The examiner noted the Veteran had foot fractures and was diagnosed with plantar fasciitis in 2011.  The examiner opined that the Veteran's currently diagnosed chronic plantar fasciitis was not directly related to his active duty service because there was no record showing he had that condition while on active duty.  The examiner also opined that it was less likely than not that the Veteran's plantar fasciitis was etiologically related to his in-service healed stress fractures because x-rays of the Veteran's feet were normal except for a mild deformity documenting his old stress fracture of the second metatarsal of his left foot.  The Board does not find the VA examination report to be of probative evidentiary value because the examiner did not explain how the Veteran's multiple bilateral stress fractures did not cause or aggravate his currently diagnosed plantar fasciitis; it was merely a conclusory opinion.

Private treatment records reflect the Veteran was treated for bilateral plantar foot pain in August 2011.  The physician noted the Veteran's symptoms initially developed when he was on active duty service, as he experienced March-type fractures of the metatarsals, and he has had activity related pain on the plantar aspect of his feet bilaterally ever since.  The Veteran was treated for bilateral foot pain related to chronic plantar fasciitis in February 2012.  The physician noted that the Veteran's symptoms initially developed after several stress fractures incurred during active duty service.  The Veteran was diagnosed with bilateral plantar fasciitis with history of previous metatarsal shaft facture.

The Board finds the August 2011 and February 2012 private medical records to be probative, in light of the Veteran's credible reports that he had multiple stress fractures while on active duty service and experienced pain ever since.  The private records note that the Veteran experienced March-type fractures with residual pain in the plantar aspect of his feet and now has a diagnosis of bilateral plantar fasciitis related to his in-service stress fractures of the feet.

In summary, the Board finds that the Veteran sustained stress fractures to his right foot while on active duty service and the evidence is at least in equipoise that his bilateral plantar fasciitis is etiologically related to the service-connected stress fractures of his left and right feet.


ORDER

Entitlement to service connection for status post stress fracture, right foot is granted, subject to the laws and regulations governing monetary awards.

Entitlement to service connection for bilateral plantar fasciitis as secondary to the Veteran's service-connected left and right foot stress fractures is granted, subject to the laws and regulations governing monetary awards.


REMAND

The Veteran has a claim for entitlement to an initial compensable rating for his service-connected status post stress fracture, second metatarsal, left foot.  Given the fact that service connection has been granted for plantar fasciitis secondary to service-connected stress fractures of the Veteran's feet, the Board finds that the adjudication of the Veteran's increased rating claim is potentially impacted by the disability rating and effective date which will be assigned.  As such, the Veteran's claim for entitlement to an initial compensable rating for his service-connected status post stress fracture, second metatarsal, left foot is remanded so that it may be readjudicated following the assignment of a disability rating and effective date.

Accordingly, the case is REMANDED for the following action:

1.  Once a disability rating and effective date has been assigned to the disabilities granted service connection by this decision, and following any necessary development, readjudicate the claim for entitlement to an initial compensable rating for his service-connected status post stress fracture, second metatarsal, left foot.

2.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


